        Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 1 of 40 PageID #: 4
Filed                20-CI-003711 07/02/2020                            NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/09/2020 12:24:31 PM
                                                                        85016

         NO. _______________                                       JEFFERSON CIRCUIT COURT
                                                                   DIVISION _________________
                                                                   JUDGE ____________________

                                                 Electronically Filed

         KATHRYN HOCKENBERRY                                                          PLAINTIFF

         v.

         ANDRW FOLEY                                                                  DEFENDANTS
         279 Highway 337
         Coyrdon, Indiana 47112

         AMERICAN FAMILY MUTUAL INSURANCE COMPANY
         6000 American Parkway
         Madison, WI 53783

                                                     COMPLAINT

                                           *       *      *       *       *

                  Comes the Plaintiff, Kathryn Hockenberry, by and through undersigned counsel, and for

         her cause of action against Defendants Andrw Foley (hereinafter, “Foley”) and American Family

         Mutual Insurance Company hereby states as follows:

                  1.     The incident giving rise to this action occurred in Louisville, Jefferson County,

         Kentucky.

                  2.     At all times relevant hereto, Plaintiff Kathryn Hockenberry resided in Louisville,

         Jefferson County, Kentucky.

                  3.     At all times relevant hereto, Defendant Foley resided in Coyrdon, Harrison

         County, Indiana.

                  4.     Defendant, American Family Mutual Insurance Company is an insurance company
                                                                                                              000001 of 000006




         domiciled in the state of Wisconsin and can be served at 6000 American Parkway, Madison, WI

         53783.




Filed                   20-CI-003711    07/02/2020             David L. Nicholson, Jefferson Circuit Clerk
                                                                                                Exhibit A
        Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 2 of 40 PageID #: 5
Filed                20-CI-003711 07/02/2020                            NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/09/2020 12:24:31 PM
                                                                        85016

                 5.      At all times relevant hereto, Defendant Foley and American Family Mutual

         Insurance Company have the required minimum contacts in Jefferson County, Kentucky to be

         subject to the jurisdiction of this court.

                                                          FACTS

                 6.      On or about August 7, 2019, Plaintiff was driving her vehicle traveling

         southbound in the left lane on Taylor Blvd at Camden, Jefferson County, Kentucky. Defendant

         Foley was traveling northbound in the right lane on Taylor Blvd at Camden, Jefferson County,

         Kentucky.

                 7.      While travelling northbound, Foley swerved into the Plaintiff’s lane of traffic and

         collided with the Plaintiff’s vehicle head on.

                 8.      Plaintiff’s property was damaged as a result of the collision.

                 9.      The collision injured Plaintiff.

                 10.     Plaintiff’s damages are in excess of the minimum dollar amount necessary to

         invoke the jurisdiction of this Court.

                                             COUNT I – NEGLIGENCE

                 11.     Plaintiff incorporates the above paragraphs as if set forth fully herein.

                 12.     The Defendant had a duty to operate his vehicle in a reasonable and safe manner

         to protect other motorists on the roadway from injurie.

                 13.     The Defendant breached this duty when he swerved into the Plaintiff’s lane and

         collided with Plaintiff.

                 14.     As a direct and proximate result of the negligent acts and/or omissions of the
                                                                                                               COM : 000002 of 000006




         Defendant Foley, the Plaintiff was caused to incur medical expenses both past and future,




Filed                   20-CI-003711     07/02/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 3 of 40 PageID #: 6
Filed                20-CI-003711 07/02/2020                            NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/09/2020 12:24:31 PM
                                                                        85016

         physical and mental pain and suffering both past and future, increased risk of harm, mental

         anguish and lost enjoyment of life.

                                            COUNT II – VIOLATION OF UCSPA

                15.     At the time of the collision the Defendant, Foley, possessed insurance coverage

         through Defendant, American Family Mutual Insurance Company.

                16.     Plaintiff’s attorney has submitted a liability claim on behalf of Plaintiff to

         American Family Mutual Insurance Company. American Family Mutual Insurance Company

         has offered unreasonable and denial to the Plaintiff to compensate her for her claims, including

         personal injury, medical expenses and others; Specifically, American Family Mutual Insurance

         Company has intentionally disregarded the diagnosis of Ms. Hockenberry’s treating physician, a

         board-certified neurologist.

                17.     American Family Mutual Insurance Company has violated KRS 304.12-230 by

         failing to conduct a reasonable investigation by failing to base their claim on (1) the facts of the

         case (2) the medical bills incurred by Plaintiff (3) Kentucky law.

                18.     American Family Mutual Insurance Company has violated KRS 301.12-230 by

         failing to attempt in good faith to effectuate a prompt, fair and equitable settlement of Plaintiff’s

         claim when liability has become reasonably clear; specifically, the adjuster has acted in bad faith

         by continuing to claim that the Plaintiff’s claims regarding her diagnosed brain injury are nearly

         worthless without conducting a reasonable investigation.

                19.      American Family Mutual Insurance Company has violated KRS 301.12-230 by

         forcing the Plaintiff herein to institute this litigation to recover a fair and reasonable amount for
                                                                                                                 COM : 000003 of 000006




         personal injury when liability is clearly established.




Filed                   20-CI-003711    07/02/2020                David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 4 of 40 PageID #: 7
Filed                20-CI-003711 07/02/2020                            NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/09/2020 12:24:31 PM
                                                                        85016

                20.     Plaintiff has been damaged by Defendant, American Family Mutual Insurance

         Company’s violations of the Unfair Claims Settlement Practices Act by being placed in a

         situation of long-term financial uncertainty and the additional stress of litigation of this case.

                21.     Plaintiff if entitled to recover from American Family Mutual Insurance Company

         for their violations of statutes and regulations, including but not limited to, by and through, KRS

         446.070, 304.12-230 and 304.12-235, to include interest stated therein, attorney fees and punitive

         damages.

                                             COUNT III – BAD FAITH

                22.     Plaintiff re-alleges and re-incorporates the allegations of all preceding paragraphs.

                23.     Defendant American Family Mutual Insurance Company has a duty to act in good

         faith to effectuate a fair and reasonable settlement of Plaintiff’s claims.

                24.     Defendant American Family Mutual Insurance Company breached its duty to act

         in good faith by disregarding the diagnosis of the Plaintiff’s board-certified treating neurologist.

         American Family has continually refused to consider the brain injury diagnosis of Ms.

         Hockenberry’s treating physician despite offering no good faith basis to deny this claim.

                25.     Defendant informed Plaintiff’s counsel that they were not considering Ms.

         Hockenberry’s diagnosed brain injury, brain injury treatment, and predicted future medical

         expenses associated with her brain injury in their offers of settlement. Ms. Hockenberry engaged

         in conservative and lengthy therapy to address her brain injury. American Family has chosen to

         ignore this portion of Ms. Hockenberry’s claims and damages.

                26.     Defendant American Family Mutual Insurance Company had an obligation to
                                                                                                                COM : 000004 of 000006




         resolve Plaintiff’s claim under the terms of its insurance policy with Defendant Foley.




Filed                   20-CI-003711    07/02/2020              David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 5 of 40 PageID #: 8
Filed                20-CI-003711 07/02/2020                            NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/09/2020 12:24:31 PM
                                                                        85016

                27.     Defendant American Family Mutual Insurance Company knew there was no

         reasonable basis in law or fact, for its failure to consider Ms. Hockenberry’s brain injury; or, in

         the alternative Defendant acted with reckless disregard in its evaluation of Ms. Hockenberry’s

         injuries/damages.

                28.     As a direct and proximate result of the aforesaid unfair, deceptive, and intentional

         acts of Defendant American Family Mutual Insurance Company, Plaintiff was faced with long-

         term uncertainty as to her financial future and undue hardship.

                29.     Punitive damages are warranted against Defendant American Family Mutual

         Insurance Company.

         WHEREFORE, Plaintiff, by and through undersigned counsel, respectfully demands judgment

         against Defendant as follows:

                1.      For an amount of compensatory damages, including property damage, that is fair

                        and reasonable as established by the evidence;

                2.      For punitive damages;

                3.      For prejudgment interest from the date of injury until such time as judgment is

                        paid;

                4.      For her costs herein expended; and

                5.      For any and all other relief to which she may be entitled.



                                                                                                               COM : 000005 of 000006




Filed                   20-CI-003711     07/02/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 6 of 40 PageID #: 9
Filed                20-CI-003711 07/02/2020                            NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/09/2020 12:24:31 PM
                                                                        85016

                                                Respectfully submitted,

                                                Alex R. White, PLLC



                                                /s/John K. Spalding_______________
                                                John K.Spalding
                                                908 Minoma Avenue
                                                Louisville, KY 40217
                                                Telephone: (502) 882-7552
                                                Facsimile: (502) 585-3559
                                                John@arwhitelaw.com
                                                Counsel for Plaintiff




                                                                                                     COM : 000006 of 000006




Filed               20-CI-003711   07/02/2020         David L. Nicholson, Jefferson Circuit Clerk
          Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 7 of 40 PageID #: 10
                                                                       NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                         08/24/2020 03:46:28 PM
 Rev. 9-14                                                       Case #: 20
                                                                         20-CI-003711
                                                                            CI
                                                                            C 003711
                                                                       87368
                                                                 Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                 County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, HOCKENBERRY, KATHRYN VS. FOLEY, ANDRW, ET AL, Defendant


   TO: ANDRW FOLEY
       279 HIGHWAY 337
       COYRDON, IN 47112

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. OLU A. STEVENS (630305)
                                                         Jefferson Circuit Clerk
                                                         Date: 6/29/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000950563
CIRCUIT: 20-CI-003711 Certified Mail
HOCKENBERRY, KATHRYN VS. FOLEY, ANDRW, ET AL

                                                      Page 1 of 1
          Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 8 of 40 PageID #: 11
                                                                       NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                         08/24/2020 03:46:51 PM
 Rev. 9-14                                                       Case #: 20
                                                                         20-CI-003711
                                                                            CI
                                                                            C 003711
                                                                       87368
                                                                 Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                 County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, HOCKENBERRY, KATHRYN VS. FOLEY, ANDRW, ET AL, Defendant


   TO: AMERICAN FAMILY MUTUAL INSURANCE COMPANY
       6000 AMERICAN PARKWAY
       MADISON, WI 53783

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. OLU A. STEVENS (630305)
                                                         Jefferson Circuit Clerk
                                                         Date: 6/29/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000950564
CIRCUIT: 20-CI-003711 Certified Mail
HOCKENBERRY, KATHRYN VS. FOLEY, ANDRW, ET AL

                                                      Page 1 of 1
    Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 9 of 40 PageID #: 12
Filed             20-CI-003711 07/02/2020                           NOT Circuit
                                            David L. Nicholson, Jefferson
                                                                    erson ORIGINAL
                                                                                Clerk DOCUMENT
                                                                    08/24/2020 02:08:17 PM
                                                                    87368

        NO. 20-CI-003711                                               JEFFERSON CIRCUIT COURT
                                                                            HON. OLU A. STEVENS
                                                                                 DIVISION SIX (6)

                                               Electronically Filed

        KATHRYN HOCKENBERRY                                                                 PLAINTIFF


        v.
                                          NOTICE-MOTION-ORDER

        ANDRW FOLEY, et al.                                                              DEFENDANTS



                                       ** ** ** ** ** ** ** ** ** ** ** **

                                                    NOTICE

               Please take notice that the following motion will be made on Monday, the 13th day of

        July, 2020, at 11:15 a.m., in the above Court.


             PLAINTIFF’S MOTION FOR REMOVAL OF CURRENT COMPLAINT AND
                    ADMISSION OF SUBSEQUENT CORRECT COMPLAINT

               Comes the Plaintiff, Kathryn Hockenberry, by counsel, and moves this Court to remove

        the current Complaint and admit the subsequent Complaint filed in accordance with this motion.

        Plaintiff mistakenly uploaded the wrong complaint containing individuals that are not parties to

        this action through e-filing at the commencement of this action. As such, the Plaintiff requests

        that the Court remove the current Compliant and enter the Complaint filed in accordance with

        this motion. Further, the Plaintiff requests permission to serve the Defendants Andrw Foley and

        American Family Mutual Insurance Company with the correct, replacement Complaint filed in
                                                                                                           MOT : 000001 of 000003




        accordance with this motion.




Filed                 20-CI-003711     07/02/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 10 of 40 PageID #: 13
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:08:17 PM
                                                                   87368

                                                      Respectfully Submitted,

                                                      Alex R. White, PLLC


                                                      __/s/ John K. Spalding (95065________________
                                                      John K. Spalding
                                                      908 Minoma Avenue
                                                      Louisville, Kentucky 40217
                                                      Phone: (502) 882-7552
                                                      john@arwhitelaw.com
                                                      Counsel for Plaintiff




                                                CERTIFICATE

               It is hereby certified that a true and correct copy of the foregoing was served by U.S.

        Mail, this 2nd day of July, 2020, to the following:


        Andrw Foley
        279 Highway 337
        Coyrdon, Indiana 47112
        Defendant

        American Family Mutual Insurance Company
        6000 American Parkway
        Madison, WI 53783
        Defendant

                                                                      /s/ John K. Spalding____
                                                                      John K. Spalding
                                                                      Counsel for Plaintiffs
                                                                                                            MOT : 000002 of 000003




Filed                 20-CI-003711    07/02/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 11 of 40 PageID #: 14
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:08:17 PM
                                                                   87368

        NO. 20-CI-003711                                                       JEFFERSON CIRCUIT COURT
                                                                                    HON. OLU A. STEVENS
                                                                                         DIVISION SIX (6)

                                                  Electronically Filed

        KATHRYN HOCKENBERRY                                                                          PLAINTIFF


        v.                                                ORDER

        ANDRW FOLEY, et al.                                                                       DEFENDANTS



                IT IS HEREBY ORDERED that the Plaintiff’s original, incorrect Complaint containing

        individuals not party to this action be removed and replaced by the correct Complaint that was filed in

        accordance with the Plaintiff’s motion. Further, it is ordered that the Plaintiff may serve Defendants

        Andrw Foley and American Family Mutual Insurance Company with the correct Complaint that was filed

        in accordance with Plaintiff’s motion.




                                                   __ _________________________________

                                                   JUDGE



                                                   Date: _____________________________




                                                                                                                  MOT : 000003 of 000003




Filed                   20-CI-003711     07/02/2020               David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 12 of 40 PageID #: 15
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

        NO. _______________                                       JEFFERSON CIRCUIT COURT
                                                                  DIVISION _________________
                                                                  JUDGE ____________________

                                                Electronically Filed

        KATHRYN HOCKENBERRY                                                          PLAINTIFF

        v.

        ANDRW FOLEY                                                                  DEFENDANTS
        279 Highway 337
        Coyrdon, Indiana 47112

        AMERICAN FAMILY MUTUAL INSURANCE COMPANY
        6000 American Parkway
        Madison, WI 53783

                                                    COMPLAINT

                                          *       *      *       *       *

                 Comes the Plaintiff, Kathryn Hockenberry, by and through undersigned counsel, and for

        her cause of action against Defendants Andrw Foley (hereinafter, “Foley”) and American Family

        Mutual Insurance Company hereby states as follows:

                 1.     The incident giving rise to this action occurred in Louisville, Jefferson County,

        Kentucky.

                 2.     At all times relevant hereto, Plaintiff Kathryn Hockenberry resided in Louisville,

        Jefferson County, Kentucky.

                 3.     At all times relevant hereto, Defendant Foley resided in Coyrdon, Harrison

        County, Indiana.

                 4.     Defendant, American Family Mutual Insurance Company is an insurance company
                                                                                                             COM : 000001 of 000006




        domiciled in the state of Wisconsin and can be served at 6000 American Parkway, Madison, WI

        53783.




Filed                  20-CI-003711    07/02/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 13 of 40 PageID #: 16
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

                5.      At all times relevant hereto, Defendant Foley and American Family Mutual

        Insurance Company have the required minimum contacts in Jefferson County, Kentucky to be

        subject to the jurisdiction of this court.

                                                         FACTS

                6.      On or about August 7, 2019, Plaintiff was driving her vehicle traveling

        southbound in the left lane on Taylor Blvd at Camden, Jefferson County, Kentucky. Defendant

        Foley was traveling northbound in the right lane on Taylor Blvd at Camden, Jefferson County,

        Kentucky.

                7.      While travelling northbound, Foley swerved into the Plaintiff’s lane of traffic and

        collided with the Plaintiff’s vehicle head on.

                8.      Plaintiff’s property was damaged as a result of the collision.

                9.      The collision injured Plaintiff.

                10.     Plaintiff’s damages are in excess of the minimum dollar amount necessary to

        invoke the jurisdiction of this Court.

                                            COUNT I – NEGLIGENCE

                11.     Plaintiff incorporates the above paragraphs as if set forth fully herein.

                12.     The Defendant had a duty to operate his vehicle in a reasonable and safe manner

        to protect other motorists on the roadway from injurie.

                13.     The Defendant breached this duty when he swerved into the Plaintiff’s lane and

        collided with Plaintiff.

                14.     As a direct and proximate result of the negligent acts and/or omissions of the
                                                                                                              COM : 000002 of 000006




        Defendant Foley, the Plaintiff was caused to incur medical expenses both past and future,




Filed                  20-CI-003711     07/02/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 14 of 40 PageID #: 17
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

        physical and mental pain and suffering both past and future, increased risk of harm, mental

        anguish and lost enjoyment of life.

                                           COUNT II – VIOLATION OF UCSPA

               15.     At the time of the collision the Defendant, Foley, possessed insurance coverage

        through Defendant, American Family Mutual Insurance Company.

               16.     Plaintiff’s attorney has submitted a liability claim on behalf of Plaintiff to

        American Family Mutual Insurance Company. American Family Mutual Insurance Company

        has offered unreasonable and denial to the Plaintiff to compensate her for her claims, including

        personal injury, medical expenses and others; Specifically, American Family Mutual Insurance

        Company has intentionally disregarded the diagnosis of Ms. Hockenberry’s treating physician, a

        board-certified neurologist.

               17.     American Family Mutual Insurance Company has violated KRS 304.12-230 by

        failing to conduct a reasonable investigation by failing to base their claim on (1) the facts of the

        case (2) the medical bills incurred by Plaintiff (3) Kentucky law.

               18.     American Family Mutual Insurance Company has violated KRS 301.12-230 by

        failing to attempt in good faith to effectuate a prompt, fair and equitable settlement of Plaintiff’s

        claim when liability has become reasonably clear; specifically, the adjuster has acted in bad faith

        by continuing to claim that the Plaintiff’s claims regarding her diagnosed brain injury are nearly

        worthless without conducting a reasonable investigation.

               19.      American Family Mutual Insurance Company has violated KRS 301.12-230 by

        forcing the Plaintiff herein to institute this litigation to recover a fair and reasonable amount for
                                                                                                                COM : 000003 of 000006




        personal injury when liability is clearly established.




Filed                  20-CI-003711    07/02/2020                David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 15 of 40 PageID #: 18
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

               20.     Plaintiff has been damaged by Defendant, American Family Mutual Insurance

        Company’s violations of the Unfair Claims Settlement Practices Act by being placed in a

        situation of long-term financial uncertainty and the additional stress of litigation of this case.

               21.     Plaintiff if entitled to recover from American Family Mutual Insurance Company

        for their violations of statutes and regulations, including but not limited to, by and through, KRS

        446.070, 304.12-230 and 304.12-235, to include interest stated therein, attorney fees and punitive

        damages.

                                            COUNT III – BAD FAITH

               22.     Plaintiff re-alleges and re-incorporates the allegations of all preceding paragraphs.

               23.     Defendant American Family Mutual Insurance Company has a duty to act in good

        faith to effectuate a fair and reasonable settlement of Plaintiff’s claims.

               24.     Defendant American Family Mutual Insurance Company breached its duty to act

        in good faith by disregarding the diagnosis of the Plaintiff’s board-certified treating neurologist.

        American Family has continually refused to consider the brain injury diagnosis of Ms.

        Hockenberry’s treating physician despite offering no good faith basis to deny this claim.

               25.     Defendant informed Plaintiff’s counsel that they were not considering Ms.

        Hockenberry’s diagnosed brain injury, brain injury treatment, and predicted future medical

        expenses associated with her brain injury in their offers of settlement. Ms. Hockenberry engaged

        in conservative and lengthy therapy to address her brain injury. American Family has chosen to

        ignore this portion of Ms. Hockenberry’s claims and damages.

               26.     Defendant American Family Mutual Insurance Company had an obligation to
                                                                                                               COM : 000004 of 000006




        resolve Plaintiff’s claim under the terms of its insurance policy with Defendant Foley.




Filed                  20-CI-003711    07/02/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 16 of 40 PageID #: 19
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

               27.     Defendant American Family Mutual Insurance Company knew there was no

        reasonable basis in law or fact, for its failure to consider Ms. Hockenberry’s brain injury; or, in

        the alternative Defendant acted with reckless disregard in its evaluation of Ms. Hockenberry’s

        injuries/damages.

               28.     As a direct and proximate result of the aforesaid unfair, deceptive, and intentional

        acts of Defendant American Family Mutual Insurance Company, Plaintiff was faced with long-

        term uncertainty as to her financial future and undue hardship.

               29.     Punitive damages are warranted against Defendant American Family Mutual

        Insurance Company.

        WHEREFORE, Plaintiff, by and through undersigned counsel, respectfully demands judgment

        against Defendant as follows:

               1.      For an amount of compensatory damages, including property damage, that is fair

                       and reasonable as established by the evidence;

               2.      For punitive damages;

               3.      For prejudgment interest from the date of injury until such time as judgment is

                       paid;

               4.      For her costs herein expended; and

               5.      For any and all other relief to which she may be entitled.



                                                                                                              COM : 000005 of 000006




Filed                  20-CI-003711     07/02/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 17 of 40 PageID #: 20
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

                                            Respectfully submitted,

                                            Alex R. White, PLLC



                                            /s/John K. Spalding_______________
                                            John K.Spalding
                                            908 Minoma Avenue
                                            Louisville, KY 40217
                                            Telephone: (502) 882-7552
                                            Facsimile: (502) 585-3559
                                            John@arwhitelaw.com
                                            Counsel for Plaintiff




                                                                                                COM : 000006 of 000006




Filed           20-CI-003711   07/02/2020         David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 18 of 40 PageID #: 21
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

        NO. _______________                                       JEFFERSON CIRCUIT COURT
                                                                  DIVISION _________________
                                                                  JUDGE ____________________

                                                Electronically Filed

        KATHRYN HOCKENBERRY                                                          PLAINTIFF

        v.

        ANDRW FOLEY                                                                  DEFENDANTS
        279 Highway 337
        Coyrdon, Indiana 47112

        AMERICAN FAMILY MUTUAL INSURANCE COMPANY
        6000 American Parkway
        Madison, WI 53783

                                                    COMPLAINT

                                          *       *      *       *       *

                 Comes the Plaintiff, Kathryn Hockenberry, by and through undersigned counsel, and for

        her cause of action against Defendants Andrw Foley (hereinafter, “Foley”) and American Family

        Mutual Insurance Company hereby states as follows:

                 1.     The incident giving rise to this action occurred in Louisville, Jefferson County,

        Kentucky.

                 2.     At all times relevant hereto, Plaintiff Kathryn Hockenberry resided in Louisville,

        Jefferson County, Kentucky.

                 3.     At all times relevant hereto, Defendant Foley resided in Coyrdon, Harrison

        County, Indiana.

                 4.     Defendant, American Family Mutual Insurance Company is an insurance company
                                                                                                             COM : 000001 of 000006




        domiciled in the state of Wisconsin and can be served at 6000 American Parkway, Madison, WI

        53783.




Filed                  20-CI-003711    07/02/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 19 of 40 PageID #: 22
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

                5.      At all times relevant hereto, Defendant Foley and American Family Mutual

        Insurance Company have the required minimum contacts in Jefferson County, Kentucky to be

        subject to the jurisdiction of this court.

                                                         FACTS

                6.      On or about August 7, 2019, Plaintiff was driving her vehicle traveling

        southbound in the left lane on Taylor Blvd at Camden, Jefferson County, Kentucky. Defendant

        Foley was traveling northbound in the right lane on Taylor Blvd at Camden, Jefferson County,

        Kentucky.

                7.      While travelling northbound, Foley swerved into the Plaintiff’s lane of traffic and

        collided with the Plaintiff’s vehicle head on.

                8.      Plaintiff’s property was damaged as a result of the collision.

                9.      The collision injured Plaintiff.

                10.     Plaintiff’s damages are in excess of the minimum dollar amount necessary to

        invoke the jurisdiction of this Court.

                                            COUNT I – NEGLIGENCE

                11.     Plaintiff incorporates the above paragraphs as if set forth fully herein.

                12.     The Defendant had a duty to operate his vehicle in a reasonable and safe manner

        to protect other motorists on the roadway from injurie.

                13.     The Defendant breached this duty when he swerved into the Plaintiff’s lane and

        collided with Plaintiff.

                14.     As a direct and proximate result of the negligent acts and/or omissions of the
                                                                                                              COM : 000002 of 000006




        Defendant Foley, the Plaintiff was caused to incur medical expenses both past and future,




Filed                  20-CI-003711     07/02/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 20 of 40 PageID #: 23
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

        physical and mental pain and suffering both past and future, increased risk of harm, mental

        anguish and lost enjoyment of life.

                                           COUNT II – VIOLATION OF UCSPA

               15.     At the time of the collision the Defendant, Foley, possessed insurance coverage

        through Defendant, American Family Mutual Insurance Company.

               16.     Plaintiff’s attorney has submitted a liability claim on behalf of Plaintiff to

        American Family Mutual Insurance Company. American Family Mutual Insurance Company

        has offered unreasonable and denial to the Plaintiff to compensate her for her claims, including

        personal injury, medical expenses and others; Specifically, American Family Mutual Insurance

        Company has intentionally disregarded the diagnosis of Ms. Hockenberry’s treating physician, a

        board-certified neurologist.

               17.     American Family Mutual Insurance Company has violated KRS 304.12-230 by

        failing to conduct a reasonable investigation by failing to base their claim on (1) the facts of the

        case (2) the medical bills incurred by Plaintiff (3) Kentucky law.

               18.     American Family Mutual Insurance Company has violated KRS 301.12-230 by

        failing to attempt in good faith to effectuate a prompt, fair and equitable settlement of Plaintiff’s

        claim when liability has become reasonably clear; specifically, the adjuster has acted in bad faith

        by continuing to claim that the Plaintiff’s claims regarding her diagnosed brain injury are nearly

        worthless without conducting a reasonable investigation.

               19.      American Family Mutual Insurance Company has violated KRS 301.12-230 by

        forcing the Plaintiff herein to institute this litigation to recover a fair and reasonable amount for
                                                                                                                COM : 000003 of 000006




        personal injury when liability is clearly established.




Filed                  20-CI-003711    07/02/2020                David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 21 of 40 PageID #: 24
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

               20.     Plaintiff has been damaged by Defendant, American Family Mutual Insurance

        Company’s violations of the Unfair Claims Settlement Practices Act by being placed in a

        situation of long-term financial uncertainty and the additional stress of litigation of this case.

               21.     Plaintiff if entitled to recover from American Family Mutual Insurance Company

        for their violations of statutes and regulations, including but not limited to, by and through, KRS

        446.070, 304.12-230 and 304.12-235, to include interest stated therein, attorney fees and punitive

        damages.

                                            COUNT III – BAD FAITH

               22.     Plaintiff re-alleges and re-incorporates the allegations of all preceding paragraphs.

               23.     Defendant American Family Mutual Insurance Company has a duty to act in good

        faith to effectuate a fair and reasonable settlement of Plaintiff’s claims.

               24.     Defendant American Family Mutual Insurance Company breached its duty to act

        in good faith by disregarding the diagnosis of the Plaintiff’s board-certified treating neurologist.

        American Family has continually refused to consider the brain injury diagnosis of Ms.

        Hockenberry’s treating physician despite offering no good faith basis to deny this claim.

               25.     Defendant informed Plaintiff’s counsel that they were not considering Ms.

        Hockenberry’s diagnosed brain injury, brain injury treatment, and predicted future medical

        expenses associated with her brain injury in their offers of settlement. Ms. Hockenberry engaged

        in conservative and lengthy therapy to address her brain injury. American Family has chosen to

        ignore this portion of Ms. Hockenberry’s claims and damages.

               26.     Defendant American Family Mutual Insurance Company had an obligation to
                                                                                                               COM : 000004 of 000006




        resolve Plaintiff’s claim under the terms of its insurance policy with Defendant Foley.




Filed                  20-CI-003711    07/02/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 22 of 40 PageID #: 25
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

               27.     Defendant American Family Mutual Insurance Company knew there was no

        reasonable basis in law or fact, for its failure to consider Ms. Hockenberry’s brain injury; or, in

        the alternative Defendant acted with reckless disregard in its evaluation of Ms. Hockenberry’s

        injuries/damages.

               28.     As a direct and proximate result of the aforesaid unfair, deceptive, and intentional

        acts of Defendant American Family Mutual Insurance Company, Plaintiff was faced with long-

        term uncertainty as to her financial future and undue hardship.

               29.     Punitive damages are warranted against Defendant American Family Mutual

        Insurance Company.

        WHEREFORE, Plaintiff, by and through undersigned counsel, respectfully demands judgment

        against Defendant as follows:

               1.      For an amount of compensatory damages, including property damage, that is fair

                       and reasonable as established by the evidence;

               2.      For punitive damages;

               3.      For prejudgment interest from the date of injury until such time as judgment is

                       paid;

               4.      For her costs herein expended; and

               5.      For any and all other relief to which she may be entitled.



                                                                                                              COM : 000005 of 000006




Filed                  20-CI-003711     07/02/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 23 of 40 PageID #: 26
Filed            20-CI-003711 07/02/2020                           NOT Circuit
                                           David L. Nicholson, Jefferson
                                                                   erson ORIGINAL
                                                                               Clerk DOCUMENT
                                                                   08/24/2020 02:09:02 PM
                                                                   87368

                                            Respectfully submitted,

                                            Alex R. White, PLLC



                                            /s/John K. Spalding_______________
                                            John K.Spalding
                                            908 Minoma Avenue
                                            Louisville, KY 40217
                                            Telephone: (502) 882-7552
                                            Facsimile: (502) 585-3559
                                            John@arwhitelaw.com
                                            Counsel for Plaintiff




                                                                                                COM : 000006 of 000006




Filed           20-CI-003711   07/02/2020         David L. Nicholson, Jefferson Circuit Clerk
         Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 24 of 40 PageID #: 27
                                                                       NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                         08/24/2020 03:47:16 PM
 Rev. 9-14                                                       Case #: 20
                                                                         20-CI-003711
                                                                            CI
                                                                            C 003711
                                                                       87368
                                                                 Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                 County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, HOCKENBERRY, KATHRYN VS. FOLEY, ANDRW, ET AL, Defendant


   TO: FOLEY, ANDRW
       279 HIGHWAY 337
       COYRDON, IN 47112

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. OLU A. STEVENS (630305)
                                                         Jefferson Circuit Clerk
                                                         Date: 7/29/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000952917
CIRCUIT: 20-CI-003711 Certified Mail
HOCKENBERRY, KATHRYN VS. FOLEY, ANDRW, ET AL

                                                      Page 1 of 1
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 25 of 40 PageID #: 28




  NO.: 20-CI-003711                                               JEFFERSON CIRCUIT COURT




                                                                                                           07094043-67DD-4CF4-A506-9DCF7B77992F : 000001 of 000006
                                                                                DIVISION 6
                                                                      JUDGE OLU A. STEVENS


  KATHERINE HOCKENBERRY                                                         PLAINTIFF

  v.
                       ANSWER OF DEFENDANT, AMERICAN FAMILY
                            MUTUAL INSURANCE COMPANY

  ANDREW FOLEY and
  AMERICAN FAMILY MUTUAL
  INSURANCE COMPANY                                                             DEFENDANTS

                                            ***********


         The Defendant, American Family Mutual Insurance Company (“Defendant”), for its

  Answer to the Complaint of the Plaintiff, states as follows:

                                          FIRST DEFENSE

         The Complaint fails to state a claim against this Defendant and should be dismissed.

                                         SECOND DEFENSE

         Defendant relies upon the affirmative defenses of insufficiency of process, insufficiency

  of service of process and lack of jurisdiction.

                                          THIRD DEFENSE

         1.      Defendant is without sufficient knowledge and/or information to form a belief as

  to the truth of the averments contained in Paragraphs 1, 2, 3, 5, 6, 7, 8, 9, 10, 12, 13 and 14 of the

  Complaint and therefore denies them.




                                              Page 1 of 6
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 26 of 40 PageID #: 29




         2.      Defendant admits so much of the averments contained in Paragraph 4 of the




                                                                                                      07094043-67DD-4CF4-A506-9DCF7B77992F : 000002 of 000006
  Complaint as aver that it is an insurance company with its principal place of business in

  Wisconsin but denies all other averments contained in Paragraph 4.

         3.      In response to Paragraph 11 of the Complaint, Defendant adopts and incorporates

  herein its above stated responses to Paragraphs 1-10 of the Complaint.

         4.      Defendant admits so much of the averments contained in Paragraph 15 of the

  Complaint as aver that, as of August 7, 2019, other individuals were the named insureds on a

  policy of automobile liability insurance applicable to the vehicle Andrew Foley was driving at

  the time of the subject accident; any other allegations contained in Paragraph 15 are denied.

         5.      Defendant admits so much of Paragraph 16 of the Complaint as aver that Plaintiff

  submitted to it a claim for bodily injury liability benefits but Defendant denies any and all

  remaining averments contained in Paragraph 16.

         6.      Defendant denies the averments contained in Paragraphs 17, 18, 19, 20, 21, 24,

  27, 28 and 29 of the Complaint.

         7.      In response to Paragraph 22 of the Complaint, Defendant adopts and incorporates

  herein its above stated responses to Paragraphs 1-21 of the Complaint.

         8.      Defendant states that Paragraphs 23 and 26 of the Complaint contains only legal

  conclusions and no averments to which a response is required; to the extent that Paragraphs 23 or

  26 contain any averments against this Defendant, they are denied.

         9.      Defendant admits so much of the averments contained in Paragraph 25 of the

  Complaint as aver that it has communicated with Plaintiff and/or Plaintiff’s counsel with respect

  to Plaintiff’s bodily injury claim and states that the substance of those communications speaks



                                              Page 2 of 6
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 27 of 40 PageID #: 30




  for themselves. Defendant denies any and all remaining averments that may be contained in




                                                                                                          07094043-67DD-4CF4-A506-9DCF7B77992F : 000003 of 000006
  Paragraph 25.

         10.      Defendant denies any and all averments contained in the Complaint that are not

  specifically admitted herein.

                                        FOURTH DEFENSE

         Defendant affirmatively states that it acted at all times in good faith and in compliance

  with Kentucky law with respect to the allegations giving rise to the Complaint.

                                           FIFTH DEFENSE

         Defendant relies on the terms and conditions of the policy of insurance it issued to its

  named insureds as a complete defense to the allegations contained in the Complaint.

                                           SIXTH DEFENSE

         Defendant relies on all defenses available to it under KRS 304.12-230 as a complete

  defense to the allegations of the Complaint.

                                        SEVENTH DEFENSE

         Defendant relies on all defenses available to it under KRS 411.070 and KRS 304.12-235.

                                           EIGHTH DEFENSE

         Plaintiff may have failed to join persons and/or entities in whose absence complete relief

  cannot be afforded among those already a party. Plaintiff may have also failed to join those

  persons who claim an interest relating to the subject accident and are so situated that its

  disposition may, as a practical matter, impair or impede their ability to protect those interests, or

  may subject persons or entities already a party to a substantial risk of incurring double, multiple,

  or otherwise inconsistent obligations.



                                              Page 3 of 6
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 28 of 40 PageID #: 31




                                        NINETH DEFENSE




                                                                                                        07094043-67DD-4CF4-A506-9DCF7B77992F : 000004 of 000006
         As an affirmative defense, Defendant specifically pleads that the allegations of the

  Complaint are legally insufficient to support a claim for punitive or exemplary damages and that,

  in any case, Kentucky law lacks adequate legal or procedural constraints on the award, amount,

  and/or judicial review of punitive damages such that any award of punitive damages in this case,

  being penal in nature without affording Defendant the same protections as those afforded to

  criminal defendants, would constitute grossly excessive punishment, in violation of Defendant’s

  constitutional rights to due process and equal protection under the Fourth, Fifth, Sixth, and

  Eighth Amendments, as incorporated into the Fourteenth Amendment to the United States

  Constitution, and in violation of Section 17 of the Kentucky Constitution, the Eighth Amended to

  the Kentucky Constitution, and the common law and public policies of Kentucky. Alternatively,

  Defendant relies on KRS 411.184, as modified by Williams v. Wilson, 972 S.W.2d 260 (Ky.

  1998), as a bar to Plaintiff’s punitive damages claim.

                                         TENTH DEFENSE

         To the extent that Plaintiff seeks to recover prejudgment interest, the Complaint fails to

  state a claim upon which relief may be granted.

                                      ELEVENTH DEFENSE

         The accident, injuries, and damages claimed, if any in fact, may have been the direct or

  proximate result of Plaintiff’s sole negligence; or in the alternative, may have been the direct or

  proximate result of some third person or persons who may have been acting individually or

  jointly with others; or in the alternative, may have been the direct or proximate result of some

  superseding or intervening cause; or in the alternative, were the direct or proximate result of an



                                             Page 4 of 6
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 29 of 40 PageID #: 32




  unavoidable accident. These alternative causes act as a bar in whole or in part to Plaintiff’s




                                                                                                    07094043-67DD-4CF4-A506-9DCF7B77992F : 000005 of 000006
  recovery against this Defendant.

                                        TWELFTH DEFENSE

         Defendant relies on the defense of lack of malice or scienter, lack of willful or wanton

  conduct, and good faith.

                                      THIRTEENTH DEFENSE

         Defendant relies upon any and all defenses available to it under Kentucky common law.

                                      FOURTEENTH DEFENSE

         Defendant relies upon any all defenses available to it under Kentucky’s Motor Vehicle

  Reparations Act, as contained in Subtitle 39 of Chapter 304 of the Kentucky Revised Statutes.

                                       FIFTEENTH DEFENSE

         Defendant reserves the right to assert additional defenses as they become known and

  available to it during discovery.

         WHEREFORE, Defendant, American Family Mutual Insurance Company, prays for the

  following relief:

         1. That the Complaint be dismissed with prejudice and Plaintiff take nothing thereby;

         2. That, in the alternative, a trial by jury be had as to all issues so triable;

         3. That Defendant recover its costs and fees herein expended; and

         4. That Defendant be awarded any other relief to which it may appear entitled.




                                               Page 5 of 6
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 30 of 40 PageID #: 33




                                                       Respectfully submitted,




                                                                                                        07094043-67DD-4CF4-A506-9DCF7B77992F : 000006 of 000006
                                                       KOPKA PINKUS DOLIN, PC
                                                       301 E. Main Street, Suite 400
                                                       Lexington, KY 40507
                                                       Phone: (859) 368-8999
                                                       Fax: (859) 368-8772

                                                       By: /s/ Bradly E. Moore
                                                          BRADLY E. MOORE (KBA #87368)
                                                          bemoore@kopkalaw.com
                                                          DIANE R. CONLEY (KBA #86047)
                                                          drconle@kopkalaw.com
                                                          Counsel for American Family Mutual
                                                              Insurance Company

                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 24th day of July, 2020, the foregoing document was
  electronically filed with the Clerk of this Court using the KY eCourts eFiling system, and I
  further certify that a true and correct copy was served by mail, postage prepaid, to the following:

  John K. Spalding
  Alex R. White, PLLC
  908 Minoma Avenue
  Louisville, KY 40217
  John@arwhitelaw.com

  Andrew Foley
  279 Highway 337
  Coyrdon, IN 47112

  Original to (via efiling):

  Clerk, Jefferson County Circuit Court

                                                       /s/ Bradly E. Moore
                                                       BRADLY E. MOORE




                                             Page 6 of 6
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 31 of 40 PageID #: 34
Filed                 20-CI-003711    07/24/2020           David L. Nicholson, Jefferson Circuit Clerk




        NO.: 20-CI-003711                                            JEFFERSON CIRCUIT COURT




                                                                                                            60E9CEF7-8CD2-44CB-9571-D8F52C11C03E : 000001 of 000002
                                                                                   DIVISION 6
                                                                         JUDGE OLU A. STEVENS


        KATHERINE HOCKENBERRY                                                       PLAINTIFF

        v.
                                           NOTICE OF SERVICE

        ANDREW FOLEY and
        AMERICAN FAMILY MUTUAL
        INSURANCE COMPANY                                                           DEFENDANTS

                                                ***********


               The Defendant, American Family Mutual Insurance Company, by counsel, hereby gives

        notice that it has served its Interrogatory and Requests for Admissions upon Plaintiff, Katherine

        Hockenberry, by service upon her counsel, on this 24th day of July, 2020.

                                                            Respectfully submitted,

                                                            KOPKA PINKUS DOLIN, PC
                                                            301 E. Main Street, Suite 400
                                                            Lexington, KY 40507
                                                            Phone: (859) 368-8999
                                                            Fax: (859) 368-8772

                                                            By: /s/ Bradly E. Moore
                                                               BRADLY E. MOORE (KBA #87368)
                                                               bemoore@kopkalaw.com
                                                               DIANE R. CONLEY (KBA #86047)
                                                               drconle@kopkalaw.com
                                                               Counsel for American Family Mutual
                                                                   Insurance Company
                                                                                                            NO : 000001 of 000002




                                                   Page 1 of 2
Filed                 20-CI-003711    07/24/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 32 of 40 PageID #: 35
Filed                 20-CI-003711    07/24/2020             David L. Nicholson, Jefferson Circuit Clerk




                                        CERTIFICATE OF SERVICE




                                                                                                               60E9CEF7-8CD2-44CB-9571-D8F52C11C03E : 000002 of 000002
                 I hereby certify that on the 24th day of July, 2020, the foregoing document was
        electronically filed with the Clerk of this Court using the KY eCourts eFiling system, and I further
        certify that a true and correct copy was served by mail, postage prepaid, to the following:

        John K. Spalding
        Alex R. White, PLLC
        908 Minoma Avenue
        Louisville, KY 40217
        John@arwhitelaw.com

        Andrew Foley
        279 Highway 337
        Coyrdon, IN 47112

        Original to (via efiling):

        Clerk, Jefferson County Circuit Court

                                                             /s/ Bradly E. Moore
                                                             BRADLY E. MOORE




                                                                                                               NO : 000002 of 000002




                                                    Page 2 of 2
Filed                 20-CI-003711    07/24/2020             David L. Nicholson, Jefferson Circuit Clerk
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 33 of 40 PageID #: 36




  NO.: 20-CI-003711                                           JEFFERSON CIRCUIT COURT
                                                                            DIVISION 6
                                                                  JUDGE OLU A. STEVENS


  KATHERINE HOCKENBERRY                                                     PLAINTIFF

  v.
                        DEFENDANT, AMERICAN FAMILY MUTUAL
                       INSURANCE COMPANY’S, INTERROGATORY
                     AND REQUESTS FOR ADMISSIONS TO PLAINTIFF

  ANDREW FOLEY and
  AMERICAN FAMILY MUTUAL
  INSURANCE COMPANY                                                         DEFENDANTS

                                             ***********

         Pursuant to CR 33 and 36, the Defendant, American Family Mutual Insurance Company,

  hereby submits the following Interrogatory and Request for Admission to the Plaintiff, Katherine

  Hockenberry:

                                            INTERROGATORY

         INTERROGATORY NO. 1: Pursuant to CR 8.01(2), please identify and list, with

  specificity, the amount of unliquidated damages you are seeking from any Defendant in this

  matter, including but not limited to, any damages you may be seeking for past medical expenses,

  future medical expenses, past pain and suffering, future pain and suffering, lost wages,

  impairment of your ability to earn wages in the future, interest, property damage, punitive

  damages, interest, legal fees or costs.

         ANSWER:
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 34 of 40 PageID #: 37




                                 REQUEST FOR ADMISSIONS

         REQUEST NO. 1: Admit that you seek damages from the Defendants in an amount that

  exceeds the sum or value of $75,000, exclusive of interest and costs.

         RESPONSE:

                                                      Respectfully submitted,

                                                      KOPKA PINKUS DOLIN, PC
                                                      301 E. Main Street, Suite 400
                                                      Lexington, KY 40507
                                                      Phone: (859) 368-8999
                                                      Fax: (859) 368-8772

                                                      By: /s/ Bradly E. Moore
                                                         BRADLY E. MOORE (KBA #87368)
                                                         bemoore@kopkalaw.com
                                                         DIANE R. CONLEY (KBA #86047)
                                                         drconle@kopkalaw.com
                                                         Counsel for American Family Mutual
                                                             Insurance Company

                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 24th day of July, 2020, the foregoing document was served by
  mail, postage prepaid, to the following:

  John K. Spalding
  Alex R. White, PLLC
  908 Minoma Avenue
  Louisville, KY 40217
  John@arwhitelaw.com

  Andrew Foley
  279 Highway 337
  Coyrdon, IN 47112

                                                      /s/ Bradly E. Moore
                                                      BRADLY E. MOORE
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 35 of 40 PageID #: 38
Filed                 20-CI-003711    08/13/2020           David L. Nicholson, Jefferson Circuit Clerk




                                                                                                          3E94E812-33EE-4D02-8264-4B1D18F4E6ED : 000001 of 000002
        NO.: 20-CI-003711                                            JEFFERSON CIRCUIT COURT
                                                                                   DIVISION 6
                                                                         JUDGE OLU A. STEVENS

                                              Electronically Filed

        KATHRYN HOCKENBERRY                                                         PLAINTIFF

        v.
                                           NOTICE OF SERVICE

        ANDREW FOLEY and
        AMERICAN FAMILY MUTUAL
        INSURANCE COMPANY                                                           DEFENDANTS



                                                *** *** *** ***


               Notice is hereby given that Plaintiff, by and through counsel, has provided to Defendant

        American Family Mutual Insurance Company, her Answers to Defendant’= American Family

        Mutual Insurance Company’s First Set of Interrogatory and Requests for Admissions answered

        in writing and under oath, pursuant to the Kentucky Rules of Civil Procedure. These were sent

        via electronic mail and USPS on this the 13th day of August, 2020.

               .

                                                                             Respectfully submitted,

                                                                             Alex R. White, PLLC



                                                                             /s/ John Spalding
                                                                             John Spalding
                                                                                                          NO : 000001 of 000002




                                                                             908 Minoma Avenue
                                                                             Louisville, Kentucky 40217
                                                                             502.882.7552
                                                                             John@arwhitelaw.com
                                                                             Counsel for Plaintiff



Filed                 20-CI-003711    08/13/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 36 of 40 PageID #: 39
Filed                 20-CI-003711    08/13/2020            David L. Nicholson, Jefferson Circuit Clerk




                                                                                                          3E94E812-33EE-4D02-8264-4B1D18F4E6ED : 000002 of 000002
                                        CERTIFICATE OF SERVICE

                I hereby certify that I have served the forgoing upon the following via U.S. Mail and
        electronic mail this 13th day of August, 2020:


        Andrew Foley
        279 Highway 337
        Coyrdon, IN 47112

        Bradly Moore
        bemoore@kopkalaw.com
        Diane Conley
        drconle@kopkalaw.com
        KOPKA PINKUS DOLIN, PC
        301 E. Main Street, Suite 400
        Lexington, KY 40507


                                                            /s/ John Spalding _______________
                                                            Counsel for Plaintiff




                                                                                                          NO : 000002 of 000002




Filed                 20-CI-003711    08/13/2020            David L. Nicholson, Jefferson Circuit Clerk
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 37 of 40 PageID #: 40




  NO.: 20-CI-003711                                               JEFFERSON CIRCUIT COURT
                                                                                DIVISION 6
                                                                      JUDGE OLU A. STEVENS


  KATHRYN HOCKENBERRY                                                           PLAINTIFF

  v.
       PLAINTIFF’S ANSWERS TO DEFENDANT, AMERICAN FAMILY MUTUAL
                   INSURANCE COMPANY’S, INTERROGATORY
                       AND REQUESTS FOR ADMISSIONS

  ANDREW FOLEY and
  AMERICAN FAMILY MUTUAL
  INSURANCE COMPANY                                                             DEFENDANTS

                                          ***********
          Comes the Plaintiff, Kathryn Hockenberry, by and through undersigned counsel, for her

  Answers and Responses to Defendants’ First Request of Interrogatories and Requests for

  Admissions.


                                         INTERROGATORY

          INTERROGATORY NO. 1: Pursuant to CR 8.01(2), please identify and list, with

  specificity, the amount of unliquidated damages you are seeking from any Defendant in this matter,

  including but not limited to, any damages you may be seeking for past medical expenses, future

  medical expenses, past pain and suffering, future pain and suffering, lost wages, impairment of

  your ability to earn wages in the future, interest, property damage, punitive damages, interest, legal

  fees or costs.

          ANSWER:

  Decisions regarding damages have not been made at this time. Plaintiff will supplement in

  accordance to the KRCP and/or any applicable order form this court. However, see

  Plaintiff’s medical records and billing for relevant information regarding damages.
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 38 of 40 PageID #: 41




                                 REQUEST FOR ADMISSIONS

           REQUEST NO. 1: Admit that you seek damages from the Defendants in an amount that

  exceeds the sum or value of $75,000, exclusive of interest and costs.

           RESPONSE:

  Admit.



                                                      Respectfully submitted,

                                                      Alex R. White, PLLC


                                                      /s/ John K. Spalding____________
                                                      John K. Spalding
                                                      908 Minoma Avenue
                                                      Louisville, KY 40217
                                                      Telephone: (502) 882-7552
                                                      John@ARWhiteLaw.com
                                                      Counsel for Plaintiff




                                               .
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 39 of 40 PageID #: 42




                                  CERTIFICATE OF SERVICE

           I hereby certify that a true and complete copy of the foregoing was served on the following
  via electronic mail, this 13th day of August, 2020:


  Andrew Foley
  279 Highway 337
  Coyrdon, IN 47112

  Bradly Moore
  bemoore@kopkalaw.com
  Diane Conley
  drconle@kopkalaw.com
  KOPKA PINKUS DOLIN, PC
  301 E. Main Street, Suite 400
  Lexington, KY 40507



                                                       /s/ John K. Spalding____________
                                                       John K. Spalding
Case 3:20-cv-00591-RGJ-RSE Document 1-1 Filed 08/25/20 Page 40 of 40 PageID #: 43
